PER CURIAM.
The plaintiff appeals a final summary judgment order which was rendered in favor of the defendants on the ground that the service charges which the plaintiff sought to collect from the defendants in 1981 were usurious and, hence, forfeited.
Reviewing the record on appeal, including the deposition of Walter Ware, the plaintiff’s president and sole stockholder, in a light most favorable to the plaintiff, as we must, the defendants and the plaintiff entered into separate agreements in 1978, 1980 and 1981. A genuine issue of material fact exists as to whether the 1981 service charges were assessed under the 1980 or 1981 agreement, in which event they may not have been usurious, cfi Carter v. Leon Loan & Finance Co., 108 Fla. 567, *763146 So. 664 (1933), or assessed pursuant to the 1978 agreement, as the trial court inappropriately determined in its final summary judgment order, in which case the service charges were indeed usurious.
Accordingly, we REVERSE the final summary judgment order and REMAND for further proceedings not inconsistent with this opinion.
HOBSON, A.C.J., and BOARDMAN and SCHOONOVER, JJ., concur.